DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11-24-2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 12-14, 18 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hokimoto 20060194564.

As to claim 1, Hokimoto discloses a power optimization method (see par. 0020), comprising: 
detecting, by a user equipment (UE), an activation signal indicating a control signal to be sent after the activation signal (see par. 0016, 0021); 
receiving the control signal [preamble] according to the activation signal, wherein, in response to determining that the activation signal is not detected or no required control signal exists, the UE enters a sleep state (see fig. 4, 5b, 8-9; par. 0021, 0047, 0086).
As to claim 2, Hokimoto discloses the method of claim 1, before receiving the control signal according to the activation signal, further comprising determining whether the control signal exists, wherein determining whether the control signal exists comprises: determining, by the UE, whether the control signal exists according to the activation signal or content of the activation signal (see par. 0026, 0028, 0031, 0086).
As to claim 6, Hokimoto discloses the method of claim 1, wherein the activation signal comprises at least one of a UE group identifier, a UE identifier, or whether a subsequent control message exists (see par. 0024-0025, 0027, 0031-0032).
As to claim 8, Hokimoto fails to disclose wherein the activation signal and the control signal occur in a same cycle; or the activation signal and the control signal occur in different cycles; however, the claim fail to define the cycle and it can interpreted in a plurality of ways which could be said that is either the same or different cycle. Regardless, the claim is directed to selecting one of the only two possible options. Thereby, inherently have to be one of the two possible options.
(see par. 0047, 0069-0070, 0078-0079).
Regarding claims 13-14 and 18, they are the corresponding device claims of method claims 1-2 and 6. Therefore, claims 13-14 and 18 are rejected for the same reasons as shown above.
Regarding claim 26, is the corresponding non-transitory computer-readable claims of method claim one. Therefore, claim 26 is rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hokimoto.

As to claim 9, Hakimoto discloses the method of claim 8, wherein the activation signal and the control signal occur in the different cycles through the following manner: after the activation signal is detected in a first cycle, the UE enters the sleep state; in a second cycle, the UE receives the control signal [please note that the claim language does not give a complete picture of the structure of the cycle; thereby,  for examination purposes after the activation signal is detected in a first cycle, the UE enters the sleep state because the UE or group ID didn’t matched; on the second cycle the claim does not specify whether there is or not an activation signal in that cycle; for examination purposes there was another activation signal in that cycle and matched the UE or group ID] (see par. 0024-0025, 0027, 0031-0032). Because there is a little bit of uncertainty about interpretation this rejection is 103 rejection. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to interpret the claim as done by the examiner to maintain compatibility with existing standards.

Claims 3-5, 7, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hokimoto in view of Priyanto 20200163017.


As to claims 4 and 16, Hokimoto fails to disclose wherein the activation signal is repeatedly sendable multiple times as desired in a cycle. However, the claims are looking protection for the possibility of doing the step and Hokimoto is capable of repeatedly sendable multiple times as desired in a cycle; and the cycle has not been defined which could be interpreted as desired. In an analogous art, Priyanto discloses wherein the activation signal is repeatedly sendable multiple times as desired in a cycle (see par.0160). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to send the activation signal as many times as desired for the simple purpose of making sure that the UE receive the activation signal.
As to claims 5 and 17, Hokimoto fails to disclose the states. In an analogous art, Priyanto discloses wherein the activation signal indicating the control signal to be sent after the activation signal comprises at least one of: an activation signal indicating whether subsequent scheduling information exists; or an activation signal indicating whether a subsequent paging message exists (see par. 0128). Therefore, it would have 
As to claim 7, Hokimoto fails to disclose the details of the activation signal. In an analogous art, Priyanto discloses wherein the activation signal performs indication by using downlink control information (DCI) or a Zadoff-Chu (ZC) sequence (see par. 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to maintain compatibility with existing standards.
As to claims 10, Hokimoto fails to disclose the details of the activation signal. In an analogous art, Priyanto disclosebefore the UE detects the activation signal, further comprising: monitoring, by the UE, the activation signal, wherein, the UE receives activation signal configuration indication information sent by a base station and performs the monitoring according to the activation signal configuration indication information; wherein the activation signal configuration indication information comprises position information of the activation signal, wherein the position information comprises a time domain, a frequency domain and a space domain (see par. 0159). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hokimoto in view of Priyanto 20200163017 and further in view Luo 20190059129.

As to claim 11, Hokimoto fails to disclose the details of the activation signal configuration indication. In an analogous art, Priyanto discloses wherein the activation signal configuration indication information comprises position information of the activation signal, wherein the position information comprises a time domain, a frequency domain and a space domain (see par. 0070, 0159). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings. The previous references fails to disclose a space domain. In another analogous art, Luo discloses wherein the position information comprises a space domain, wherein the space domain is a beam identifier (see par. 0008-0011). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647